Appeal by defendant from a judgment of the County Court, Rockland County (Miller, J.), rendered January 12, 1983, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence. H Judgment affirmed. H We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Mangano, Weinstein and Brown, JJ., concur.